Citation Nr: 1212713	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO. 09-50 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from January 1945 to August 1946. 

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had requested a Travel Board hearing to address his appeal, and one was scheduled for him in February 2012. However, he failed to appear for that hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 submitted in November 2009, the Veteran asserted that his current bilateral hearing loss was related to his duties in service in a ship's engine room, with exposure to the noise of three to four large diesel engines. He also then asserted that his hearing loss was alternatively related to scarlet fever which he suffered in boot camp. 

The Veteran's service discharge certificate dated in August 1946 informs that he was discharged as a fireman first class with the United States Naval Reserves. The Veteran's service separation document, NAVPERS-553, informs that he was in receipt of both the American Theater Ribbon and the Pacific Theater Ribbon. This is all consistent with his assertion of assignment to duties at a ship's diesel engine room in service. However, service personnel records may further document his actual duty assignments in service, and his service personnel records should accordingly be sought. 

Accompanying his VA Form 9 the Veteran submitted an abstract of a medical study associating hearing loss with prolonged exposure to engine room noise aboard military ships, with resulting hearing loss across the audiometric range from 125 Hertz to 10,000 Hertz. The Veteran also then submitted an article addressing causes of hearing loss which lists scarlet fever as one such cause. 

Service medical records reflect treatment for diagnosed scarlet fever in February 1945. Service separation examination in August 1946 showed hearing of 20/20 by coin click test and 15/15 for whispered voice, for both ears. 

Upon VA audiology examination for compensation purposes in May 2009, testing revealed mild sloping to moderately severe sensorineural hearing loss in each ear, with speech recognition of 78 percent in each ear. 

The examiner noted that the Veteran's acoustic trauma during wartime service was conceded, but also noted that the Veteran's service treatment records were silent for complaint of hearing loss or tinnitus. The examiner also noted the Veteran's report that his tinnitus had begun approximately one year ago. The examiner opined that the Veteran's hearing loss and tinnitus were unrelated to service. He provided a rationale that while the whispered voice test provide at service separation was insensitive to high frequency hearing loss, which was the type of hearing loss most commonly caused by noise exposure, there was also no record from that separation examination of the Veteran complaining of his hearing. The examiner also noted that tinnitus usually occurred shortly after loud noise exposure. He added that scarlet fever, if it affected hearing, would cause conductive hearing loss, whereas the Veteran had sensorineural hearing loss.

The Veteran submitted a December 2008 private audiology examination record with a finding that the Veteran had sensorineural hearing loss which was moderate to severe in each ear, with a pattern that was "primarily consistent with presbycusis." (Presbycusis equates with age-related hearing loss.) However, the Veteran also submitted a medical note dated in January 2009 in which the audiologist observed that the Veteran had moderate to severe sensorineural hearing loss in the left ear, but mild to severe mixed hearing loss in the right ear. 

Thus, one question is presented whether the mixed hearing loss in the right ear may in part be attributable to the scarlet fever the Veteran had in service. The Board also believes, given the conceded acoustic trauma in service, that the May 2009 VA examiner's basis for rejection of a causal link between current hearing loss and noise exposure in service - that the Veteran did not complain of hearing loss upon service separation - is inadequate in this case. If the Veteran had only mild hearing loss upon service separation, it would appear reasonable to conclude that the hearing loss would have been of insufficient severity to merit complaint upon separation following the Veteran's service at the terminus of World War II with all its associated traumas. It is quite conceivable that under such circumstances a slight loss in hearing would go undetected or pass as not meriting of concern on the part of the Veteran, particularly when the Veteran was otherwise unscathed and other soldiers had returned in vast numbers with significant wounds or did not return at all. The Veteran might then not have wished to concern medical authorities with a possible, subjective, slight condition that had not been detected upon the audiometric testing that had been administered, notwithstanding the crudeness of those tests. 

Based on the Board's conclusion that the May 2009 VA examiner's rationale - of the Veteran not having complained about his hearing loss at service separation - is inadequate to support the VA examiner's opinion of no causal link between current hearing loss and in-service acoustic trauma, the Board believes that another examination is in order. Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an adequate analysis or medical rationale. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). 

The Board notes, parenthetically, that this remand will afford the Veteran's authorized representative the opportunity to provide a more thorough VA Form 646, which opportunity the Veteran's state service organization representative requested in the event that the Veteran failed to appear for a requested Travel Board hearing. (The Veteran failed to appear for his scheduled Travel Board hearing in February 2012.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. With the Veteran's authorization and assistance, as appropriate, obtain and associated with the claims file any additional records of VA or private treatment. 

3. Obtain and associate with the claims file the Veteran's complete service personnel folder. All requests, records, and responses received should be associated with the claims file. 

4. Thereafter, afford the Veteran an audiology examination to address the nature and etiology of his current bilateral hearing loss. This should be conducted by an audiology medical professional. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner should specifically note that the whispered voice test as conducted upon the Veteran's separation examination in August 1946 has been found not reliable to support a finding of the absence of acoustic trauma or absence of hearing loss. The examiner should also note that the fact that the Veteran did not complain of hearing loss upon that service separation examination, as relied upon by the prior VA examiner in May 2009 to deny a causal link between acoustic trauma in service and current hearing loss, is an inadequate rationale for that conclusion. The examiner should note that the Veteran's exposure to acoustic trauma from diesel engines while working in the engine room of a ship in service in World War II is conceded in this case, and should be duly considered in the examiner's opinion of any causal link between service and current bilateral hearing loss. The examiner should also note that the Veteran was treated for scarlet fever in service. 

b. The examiner should note submitted medical literature addressing acoustic trauma of soldiers exposed to diesel engine noise aboard military ships, and medical literature addressing hearing loss due to scarlet fever. The examiner should also review past examination and treatment records as reflected in the claims file. 

c. The examiner should note that to the extent found credible, the Veteran's own assertions regarding past noise exposures, symptoms and treatment for disability, and regarding past assessments related to him by medical personnel, should be considered in the examiner's determination.

d. The examiner should answer the following: is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss is causally related to service, including due to acoustic trauma in service, OR, in the alternative, is any such relationship between service and bilateral hearing loss unlikely (i.e., less than a 50-50 probability)?

e. The examiner should also address whether the Veteran has any component of his hearing loss in either ear that is at least as likely as not (i.e., to at least a 50-50 degree of probability) attributable to his scarlet fever in service. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, readjudicate the remanded claim de novo. If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his authorized representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



